—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Buchter, J.), both rendered April 1, 1997, convicting him of robbery in the first degree (two counts, one each as to Indictment Nos. 6608/90 and 6609/90), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, his constitutional rights to due process and a speedy trial were not violated (see, People v Fuller, 57 NY2d 152; People v Taranovich, 37 NY2d 442; People v Rosado, 166 AD2d 544; People v Angrisani, 160 AD2d 713).
The defendant’s remaining contention, raised in his supplemental pro se brief, is without merit. Bracken, J. P., Sullivan, Altman and Krausman, JJ., concur.